Citation Nr: 0518510	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  03-09 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a hearing loss 
disability.

2.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

J. L. Tiedeman


INTRODUCTION

The veteran served on active duty from January 1961 to June 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The case was previously before the Board in February 2004, 
when it was remanded for additional development.  The 
requested development having been accomplished, the case is 
again before the Board for appellate adjudication.

The Board notes that in April 2003, the veteran withdrew his 
appeal for entitlement to service connection for vertigo.  As 
such, the only issues currently before the Board are those 
listed on the title page.


FINDINGS OF FACT

1.  Chronic hearing loss was not manifested in service or 
within one year of service discharge, and the preponderance 
of the competent evidence of record shows that the currently 
manifested hearing loss disability is unrelated to the 
veteran's military service.

2.  Tinnitus was first manifested many years after service, 
and the preponderance of the competent evidence of record 
shows that it is unrelated to service.


CONCLUSIONS OF LAW

1.  A hearing loss disability was not incurred in or 
aggravated by active duty, nor may it be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309 (2004).

2.  Tinnitus was not incurred in or aggravated by active 
duty, nor may it be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA.  There was a significant change in the law on November 
9, 2000, at which time the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA are found 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

VA must notify the veteran of evidence and information 
necessary to substantiate his claims and inform him whether 
he or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this regard, the veteran was notified of the evidence and 
information necessary to substantiate his claims in the 
rating decision dated in October 2001; the statement of the 
case dated in February 2003; the supplemental statement of 
the case dated in July 2004; and the letters dated in June 
2001.  These documents included a summary of the evidence in 
the case; citation to pertinent laws and regulations; and a 
discussion of how they affect the decision.  The RO explained 
why the evidence was insufficient under applicable law and 
regulations to grant the benefits sought.

VCAA notice must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request the claimant 
to provide any evidence in his or her possession that 
pertains to the claim.  The June 2001, April 2004, and 
December 2004 letters specifically invited the veteran to 
give VA any additional evidence he had regarding the issues 
on appeal. 

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996);  see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  VA medical 
examinations regarding the etiology of the disorders decided 
herein have been obtained in this case.  The available 
medical evidence is sufficient for an adequate determination.  
Further, the veteran has not identified any outstanding 
medical records.  Therefore, the Board finds the duty to 
assist and duty to notify provisions of the VCAA as to the 
issues addressed in this decision have been fulfilled.  

A VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (AOJ).  The Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement in the case was harmless error.  While the notice 
provided to the veteran was not given prior to the first AOJ 
adjudication of the claims, the notice was provided by the 
AOJ prior to the transfer and certification of the veteran's 
case to the Board and notice complied with the requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The issues 
on appeal were re-adjudicated and a supplemental statements 
of the case was provided to the veteran.  The veteran has 
been provided every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial error.  See VAOPGCPREC 7-2004 (July 16, 2004).

Legal Criteria.  VA law and regulations provide that service 
connection may be granted for a disability resulting from a 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

In addition, where a veteran served ninety days or more 
during a period of war or during peacetime after December 31, 
1946, and certain diseases, such as sensorineural hearing 
loss, become manifest to a compensable degree within one year 
after the veteran's military service ends, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 
3.307(d).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

However, continuity of symptoms is required where the 
condition in service is not, in fact, chronic or where the 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).  The Court has observed that 
symptoms and not treatment are the essence of any evidence of 
continuity of symptomatology.  See Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991).

A lay person is competent to provide evidence of the 
occurrence of observable symptoms during and following 
service; however, a lay person is not competent to make a 
medical diagnosis or render a medical opinion which relates a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).

Where continuity of symptomatology is established, there 
still must be medical-nexus evidence relating the veteran's 
present disability to the continuity of symptomatology unless 
such a relationship is one as to which a lay person's 
observation is competent.  See Savage, 10 Vet. App. at 495-
98.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102.

Factual Background.  Regarding his bilateral hearing loss and 
tinnitus, the veteran has argued:

My hearing impairment . . . and 
tinnitus are related to my military 
service with the 2d Howitzer Bn., 27th 
Aty, Friedberg, Germany.  During the 
period 7/31/61 to 6/7/64, I was 
repeatedly exposed to excessive noise 
from firing of 105 self-propelled 
howitzers, while serving as fire 
direction officer and safety officer.  
I was also exposed to M-1 rifle 
qualification firing during this 
period.  The noise levels during 
these firings exceeded the 
permissible levels authorized by the 
OSH Act of 1970.  Ear protection 
devices were not required or provided 
. . . My hearing impairment has 
become worse over the past years. . . 
. 

A review of the veteran's service medical records reveals 
normal audiological findings on examination in April 1960 
(pre-service ROTC).  Audiological examinations dated in June 
1960, January 1961 and March 1961 revealed elevated threshold 
levels for each ear at 4000 Hertz.  However, audiological 
examinations in October 1962, March 1963, March 1964, and in 
March, April and May 1967 (separation) revealed that the 
veteran's hearing was within normal limits.

At the time of a November 2002 VA audiological examination, 
the examiner reviewed the veteran's service medical records 
and noted that audiometric examinations in service were all 
normal for rating purposes.  The veteran reported a history 
of extensive military noise exposure to artillery and gunfire 
for which he did not use hearing protection.  He denied any 
occupational or recreational noise exposure.  He also 
reported tinnitus, which was described as a periodic high-
pitched whistling sound, occurring about twice a month.  
Audiological examination report documented pure tone 
thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
50
80
75
LEFT
25
50
75
75

The examiner noted bilateral sensorineural hearing loss which 
occurred sometime after 1967 of unknown etiology, and 
periodic tinnitus of unknown etiology.

The veteran was afforded another VA audiological examination 
in May 2004, when his chief complaint was of bilateral 
hearing loss, which had worsened over the previous ten years.  
The veteran was unable to hear people call him and did not 
always understand what was being said.  The veteran reported 
a history of in-service noise exposure from artillery and 
gunfire.  No hearing protection devices were worn during 
service.  The veteran also reported bilateral tinnitus, 
occurring six times per month for fifteen minutes at a time.  
The veteran characterized his tinnitus as a "high pitched 
whistling and blowing sound which seem[ed] to be at a 
distance."  Audiological examination report documented pure 
tone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
50
75
75
LEFT
25
50
75
75

The examiner noted that these results indicated normal range 
to severe sensorineural hearing loss, bilaterally.  She 
further indicated that the veteran had:

Bilateral sensorineural hearing loss 
with onset sometime between 5/16/97 
and 11/04/02.  Exact date after 1967 
cannot be determined because no 
threshold audiograms are available 
between 1967 when hearing was in 
normal range bilaterally and 2002 when 
hearing loss was first documented.  
Review of military records show normal 
hearing bilaterally or normal hearing 
for rating purposes bilaterally on all 
military threshold audiograms from 
04/1960 through 05/1967.  The slight 
fluctuation in 4000Hz threshold levels 
for each ear on 1960 and 1961 audios 
is not considered significant, 
especially since occupational and 
hobby noise exposure can cause 
temporary threshold shift which 
recovers once the noise exposure 
ceases.  Hearing threshold levels from 
10/1962 through 05/1967 are 
audiologically considered very 
consistent.  Military records show 
[the veteran] sustained no permanent 
hearing damage during military 
service.  Hearing loss from noise 
exposure is not progressive once the 
noise exposure ceases; if it is not 
apparent at the time of the exposure 
it does not lie dormant to appear many 
years later.  [The veteran's] hearing 
loss occurred after 1967 and, 
according to him, has worsened over 
recent years.  This is not the 
recognized pattern for hearing loss 
from noise exposure which ended in 
1967 upon discharge.

With respect to the diagnosis of tinnitus, the examiner 
commented that it was "of unknown etiology and unknown date 
but not due to military noise exposure because noise exposure 
does not cause periodic tinnitus occurring long after the 
noise exposure has ceased."  

Analysis.  The veteran has argued that he sustained bilateral 
hearing loss and tinnitus as a result of noise exposure 
incurred while in service.  No complaints or diagnosis of 
tinnitus were noted in service, however.  Further, service 
medical records reflect normal hearing for rating purposes.  
Although slight fluctuations at the 4000 Hertz level were 
documented in 1960 and 1961, the May 2004 VA examiner stated 
that this "is not considered significant, especially since 
occupational and hobby noise exposure can cause temporary 
threshold shift which recovers once the noise exposure 
ceases."  Significantly, audiological examinations in 
October 1962, March 1963, March 1964, and in March, April and 
May 1967 (separation) support the conclusion that the 
threshold shift at 4000 Hertz was temporary.  At the time of 
the May 2004 VA examination, the veteran reported 
experiencing in-service noise exposure from weapons, a 
contention that he has also made in written submissions.  The 
veteran denied noise exposure since service.  He has a 
current diagnosis of tinnitus and normal range to severe 
sensorineural hearing loss, bilaterally.  However, following 
an examination and review of the claims folder, the VA 
examiner concluded that the veteran's tinnitus and hearing 
loss are unrelated to service.  She reasoned that hearing 
loss from noise exposure is not progressive; if it is not 
apparent at the time of exposure (as in this case), it does 
not "lie dormant" and appear many years later.  The 
examiner also concluded that the veteran's tinnitus is 
unrelated to service, because noise exposure does not cause 
periodic tinnitus occurring long after the noise exposure has 
ceased.

Thus, chronic hearing loss was not shown during service or 
within one year of service discharge.  The Board acknowledges 
the veteran's contention that he was exposed to noise 
exposure while in service.  However, the May 2004 VA examiner 
specifically found that the veteran's tinnitus and hearing 
loss were not related to service.  

The Board further finds that the lack of evidence of 
treatment following service weighs against the veteran's 
claims.  With respect to negative evidence, the Court of 
Appeals for Veterans Claims held that the fact that there was 
no record of any complaint, let alone treatment, involving 
the veteran's conditions for many years could be decisive.  
See Maxon v. West, 12 Vet. App. 453, 459 (1999).  

The veteran's written statements are not competent evidence 
of a diagnosis, or a nexus between the claimed conditions and 
his service.  Although lay evidence is acceptable to prove 
the occurrence of an injury during active duty or 
symptomatology over a period of time when such symptomatology 
may be readily recognized by lay persons, lay testimony is 
not competent to prove a matter requiring medical expertise, 
such as an opinion as to diagnosis or medical causation.  See 
Espiritu, supra.  In reaching this decision the Board 
considered the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the veteran's 
claims, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a hearing loss disability is denied.

Service connection for tinnitus is denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


